                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA
               Plaintiff,

       v.                                                Case No. 16-CR-102

ROBERT CRUMBLE, JR.
             Defendant.


                                   DECISION AND ORDER

       Defendant Robert Crumble, serving a 102-month prison term for armed bank robbery,

moves for modification or reduction of sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).

Crumble relies primarily on the COVID-19 pandemic, but the record shows that he is a healthy

young man who declined the vaccination offered by the BOP. Reducing his prison term would

also undermine the goals of the sentence: just punishment for an aggravated offense, specific

deterrence of an offender who committed his crime while on probation, and protection of the

public from further robberies. I accordingly deny Crumble’s motion.

                               I. FACTS AND BACKGROUND

       Crumble and two co-actors, Elijah McGee and London Johnson, robbed a TCF Bank

branch in Elm Grove, Wisconsin. (PSR ¶ 8.) McGee walked into the bank unmasked and

initially went to the service counter and appeared to write something on a bank slip. Crumble,

wearing a mask, came into the bank shortly after McGee. (PSR ¶ 9.) Upon entering the bank,

Crumble immediately leveled a black shotgun at the two tellers behind the teller line and yelled:

“Don’t move or I will shoot you.” McGee, who was at the service counter, then approached the

teller line as well and pointed a long barreled revolver at the tellers. Both men continuously
pointed their firearms directly at the two tellers and demanded cash. At one point, Crumble

jumped over the teller counter and pointed the shotgun at the head of one of the tellers. Both

McGee and Crumble proceeded to take the cash being pulled from the teller drawers, a total

of approximately $7239. (PSR ¶ 10.) The two men then ran from the bank and entered a

getaway vehicle driven by Johnson. (PSR ¶ 11.)

      After bank surveillance photographs were released to the public and appeared in the

news media, McGee turned himself in to the Milwaukee Police Department. McGee later

admitted his involvement in the robbery and identified Crumble and Johnson as the other

participants. (PSR ¶ 14.) Police located the getaway vehicle, finding inside it three 12-gauge

shotgun shells and a black knit skull cap bearing the same logo as that worn by McGee during

the robbery. (PSR ¶ 15.)

      Police subsequently arrested Crumble, and in a Mirandized statement to law

enforcement he identified himself as the masked robber who entered the TCF Bank with the

shotgun. He also identified McGee as the first robber who entered the bank, and Johnson as

the get-away driver. He said the trio split the proceeds from the robbery equally, with each

receiving a couple thousand dollars. (PSR ¶ 18.)

      Crumble pleaded guilty to armed bank robbery, 18 U.S.C. §§ 2113(a), (d), and

brandishing a firearm during a crime of violence, 18 U.S.C. § 924(c). Just 21 years old at the

time of sentencing (PSR ¶ 45), he had a prior record for carrying a concealed weapon, for

which he was on probation when he committed the instant offense (PSR ¶ 37). Crumble

“described his current health as good overall. He denied any prior hospitalizations, chronic

medical issues, or current prescriptions.” (PSR ¶ 57.)

      The sentencing guidelines recommended 33-41 months on the robbery count, and the

                                              2
statute required 84 months consecutive on the firearm count. (PSR ¶¶ 79-80.) I found that a

substantial prison sentence was needed to reflect the seriousness of the offense, in which the

defendants pointed weapons at and threatened to shoot the tellers. Prison was also needed

to deter Crumble, as being on probation did not suffice, and to protect the public from further

robberies. I did take into account his very young age, his family support, and the fact that he

had not served prison time previously. Under all the circumstances, I found a sentence of 18

months on the robbery count followed by 84 months consecutive on the firearm count for a total

of 102 months sufficient but not greater than necessary to satisfy the purposes of sentencing.

(R. 36 at 4; R. 51 at 12-13.) Crumble is currently serving his sentence at FCI McKean, with a

projected release date of May 13, 2024. 1

       On April 5, 2021, defendant filed a pro se motion for sentence reduction. (R. 53.) I

referred the matter to Federal Defender Services (“FDS”), pursuant to the court’s standing order

regarding First Step Act motions, but FDS declined to supplement the pro se submission. (R.

55.) I then directed the government to respond and permitted defendant to reply. (R. 56.) The

matter is ready for decision.

                                        II. DISCUSSION

A.     Compassionate Release Standards

       Section 3582(c)(1)(A) authorizes the district court to grant what is commonly known as

“compassionate release.” The statute provides, in pertinent part:

       [T]he court, upon motion of the Director of the Bureau of Prisons, or upon motion
       of the defendant after the defendant has fully exhausted all administrative rights
       to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s
       behalf or the lapse of 30 days from the receipt of such a request by the warden

       1
           https://www.bop.gov/inmateloc/ (last visited May 21, 2021).

                                                3
       of the defendant’s facility, whichever is earlier, may reduce the term of
       imprisonment (and may impose a term of probation or supervised release with
       or without conditions that does not exceed the unserved portion of the original
       term of imprisonment), after considering the factors set forth in section 3553(a)
       to the extent that they are applicable, if it finds that—

       (i) extraordinary and compelling reasons warrant such a reduction . . .

       and that such a reduction is consistent with applicable policy statements issued
       by the Sentencing Commission[.]

18 U.S.C. § 3582(c)(1)(A)(i). The statute contains three requirements: (1) the defendant must

first make a request to the warden before applying to the court; (2) the defendant must then

demonstrate to the court that “extraordinary and compelling reasons” warrant a reduction in his

sentence; and (3) the court must determine whether, even if such reasons are shown, a

reduction of the sentence would be inconsistent with the applicable 18 U.S.C. § 3553(a)

factors. United States v. Cole, No. 08-CR-327, 2021 U.S. Dist. LEXIS 2404, at *5 (E.D. Wis.

Jan. 7, 2021).

       1.     Exhaustion

       Before 2018, compassionate release required a motion from the BOP. United States

v. Sanford, 986 F.3d 779, 781 (7th Cir. 2021). The First Step Act of 2018 amended the

compassionate release statute to permit the court to adjudicate a motion directly from the

defendant. However, the defendant must first present his request for compassionate release

to the warden and exhaust administrative appeals (if the request is denied) or wait 30 days from

the receipt of such a request by the warden of the defendant’s facility, whichever is earlier. Id.

at 781-82. The Seventh Circuit has held that, while this “exhaustion” requirement is not

jurisdictional, it is a mandatory claim-processing rule which must be enforced if raised by the

government. Id. at 782; see also United States v. Williams, 987 F3d 700, 703 (7 th Cir. 2021)


                                                4
(holding that “an inmate is required to present the same or similar ground for compassionate

release in a request to the Bureau as in a motion to the court”).

      2.     Extraordinary and Compelling Reasons

      Other than indicating that rehabilitation of the defendant alone will not suffice, Congress

did not define the term “extraordinary and compelling reasons.” Rather, Congress instructed

the Sentencing Commission, in promulgating general policy statements regarding the sentence

modification provisions in § 3582(c)(1)(A), to describe what should be considered extraordinary

and compelling reasons for sentence reduction, including the criteria to be applied and a list

of specific examples. 28 U.S.C. § 994(t). The Commission’s policy statement provides:

      Upon motion of the Director of the Bureau of Prisons under 18 U.S.C. §
      3582(c)(1)(A), the court may reduce a term of imprisonment (and may impose a
      term of supervised release with or without conditions that does not exceed the
      unserved portion of the original term of imprisonment) if, after considering the
      factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable, the
      court determines that—

      (1)    (A) extraordinary and compelling reasons warrant the reduction . . .

      (2) the defendant is not a danger to the safety of any other person or to the
      community, as provided in 18 U.S.C. § 3142(g); and

      (3) the reduction is consistent with this policy statement.

U.S.S.G. § 1B1.13. The commentary to the policy statement indicates that extraordinary and

compelling reasons exist under these circumstances:

      (A) Medical Condition of the Defendant.—

             (i) The defendant is suffering from a terminal illness (i.e., a serious and
             advanced illness with an end of life trajectory). A specific prognosis of life
             expectancy (i.e., a probability of death within a specific time period) is not
             required. Examples include metastatic solid-tumor cancer, amyotrophic
             lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.

             (ii) The defendant is—

                                               5
                    (I) suffering from a serious physical or medical condition,

                    (II) suffering from a serious functional or cognitive impairment, or

                    (III) experiencing deteriorating physical or mental health because
                    of the aging process,

                    that substantially diminishes the ability of the defendant to provide
                    self-care within the environment of a correctional facility and from
                    which he or she is not expected to recover.

      (B) Age of the Defendant.—The defendant (i) is at least 65 years old; (ii) is
      experiencing a serious deterioration in physical or mental health because of the
      aging process; and (iii) has served at least 10 years or 75 percent of his or her
      term of imprisonment, whichever is less.

      (C) Family Circumstances.—

             (i) The death or incapacitation of the caregiver of the defendant’s minor
             child or minor children.

             (ii) The incapacitation of the defendant’s spouse or registered partner
             when the defendant would be the only available caregiver for the spouse
             or registered partner.

      (D) Other Reasons.—As determined by the Director of the Bureau of Prisons,
      there exists in the defendant’s case an extraordinary and compelling reason other
      than, or in combination with, the reasons described in subdivisions (A) through
      (C).

U.S.S.G. § 1B1.13 cmt. n.1.

      The Commission has not updated the policy statement, which purports to require a

motion from the director of the Bureau of Prisons, see U.S.S.G. § 1B1.13 cmt. n.4, since the

passage of the First Step Act, which allowed defendants to bring their own motions.

Accordingly, “because the Guidelines Manual lacks an applicable policy statement, the trailing

paragraph of §3582(c)(1)(A) does not curtail a district judge’s discretion.” United States v.

Gunn, 980 F.3d 1178, 1180 (7 th Cir. 2020); see also United States v. Brooker, 976 F.3d 228,

237 (2d Cir. 2020) (“[T]he First Step Act freed district courts to consider the full slate of

                                              6
extraordinary and compelling reasons that an imprisoned person might bring before them in

motions for compassionate release. Neither Application Note 1(D), nor anything else in the

now-outdated version of Guideline § 1B1.13, limits the district court’s discretion.”).

       Giving the statutory terms their common meaning, a defendant seeking compassionate

release must demonstrate that his situation is extraordinary, i.e., beyond what is usual,

customary, or regular, and his need for release compelling, i.e., irreparable harm or injustice

will result if relief is not granted. United States v. Scott, 461 F. Supp. 3d 851, 862 (E.D. Wis.

2020); see also Gunn, 980 F.3d at 1180 (noting that the Commission’s analysis can guide

discretion without being conclusive). In the context of the COVID-19 pandemic, courts have

found that modification may be warranted if the prisoner demonstrates that he is particularly

vulnerable to the virus based on his age, health status, or other specific circumstances; on the

other hand, courts have tended to deny compassionate release requests based on general

concerns about possible exposure in prison. E.g., United States v. Dover, No. 14-CR-196,

2020 U.S. Dist. LEXIS 133340, at *16-17 (E.D. Wis. July 28, 2020); see also United States v.

Thomas, No. 1:11-CR-22, 2020 U.S. Dist. LEXIS 172963, at *6-7 (N.D. Ind. Sept. 22, 2020)

(explaining that § 3582(c)(1)(A) contemplates sentence reduction based on the particular

circumstances of where the defendant is housed and his personal health conditions). Courts

have also held that “while rehabilitative efforts alone will not support compassionate release,

the court may take such efforts into account as part of the analysis.” United States v.

Anderson, No. 14-CR-186, 2020 U.S. Dist. LEXIS 187983, at *13 (E.D. Wis. Oct. 8, 2020); see

also United States v. Hudson, 967 F.3d 605, 613 (7th Cir. 2020) (noting that the court may in

deciding a First Step Act motion consider the defendant’s post-sentencing conduct as part of

the § 3553(a) analysis).

                                               7
      3.     Section 3553(a) Factors

      Finally, if the court decides that extraordinary and compelling reasons have been shown,

it must also consider the applicable § 3553(a) factors to determine whether the sentence

should be modified. See United States v. Saunders, 986 F.3d 1076, 1078 (7th Cir. 2021)

(“Because of the importance of the § 3553(a) factors, courts are not compelled to release every

prisoner with extraordinary and compelling health concerns.”). Those factors include: (1) the

nature and circumstances of the offense, and the history and characteristics of the defendant;

(2) the need for the sentence imposed to provide just punishment, deterrence, protection of the

public, and correctional treatment; (3) the kinds of sentences available; (4) the sentencing

guideline range; (5) any pertinent policy statement issued by the Sentencing Commission; (6)

the need to avoid unwarranted sentence disparities; and (7) the need to provide restitution to

the victims of the offense. 18 U.S.C. § 3553(a). In some cases, a court may find that the

relevant § 3553(a) factors outweigh the extraordinary and compelling reasons warranting

compassionate release and/or that release would undermine the goals of the original sentence.

United States v. Bartlett, No. 06-CR-273, 2020 U.S. Dist. LEXIS 101393, at *13-14 (E.D. Wis.

June 9, 2020).

B.    Crumble’s Motion

      1.     Exhaustion

      While Crumble does not address exhaustion in his original motion, the government has

obtained a copy of his February 17, 2021, request to the warden, which sought release based

on the same grounds alleged now (R. 57-2), and which the warden denied on April 2, 2021 (R.

57-3). The government agrees the exhaustion requirement is satisfied. (R. 57 at 4.)



                                              8
       2.     Extraordinary and Compelling Reasons

       In his motion, Crumble indicates that he is serving a term of imprisonment at an

institution which has (or previously had) a substantial amount of positive COVID-19 cases

among staff and inmates. (R. 53 at 1.) He contends that compassionate release is warranted

based on this combination of reasons: (1) FCI McKean has failed in its efforts to stop the

spread of COVID-19; (2) anyone, including a health young man such as himself, is susceptible

to this dangerous virus; (3) his substantial rehabilitation efforts; and (4) the actual severity of

his sentence as a result of the COVID-19 outbreak exceeding what the court anticipated at the

time of sentencing. (R. 53 at 1.) He concludes: “These factors are insufficient on their own,

but, together weigh heavily in favor of a finding of extraordinary and compelling reasons to

warrant my release.” (R. 53 at 1.)

       Crumble does not in his original motion provide any details about the conditions at FCI

McKean. In reply, he indicates that at the beginning of the year FCI McKean had the second

highest number of inmates with COVID-19.2 (R. 60 at 6.) However, the most recent data from

the BOP reflect no positive inmates, two positive staff, no inmate or staff deaths, 443 inmates

recovered, and one staff recovered at FCI McKean.3 More importantly, the government



       2
         Crumble also cites a case filed by various BOP employees against the prison. (R. 60
at 6.) In this action, filed on April 29, 2021, the employees seek hazardous duty pay based on
their exposure to COVID-19. Complaint, Stewart, et. al. v. United States, No. 21-1293 C (Fed.
Cl. Apr. 29, 2021), ECF No. 1. It appears the government has not yet filed an answer, and the
court has made no findings on the allegations in the complaint.
       3
        https://www.bop.gov/coronavirus/ (last visited May 21, 2021). In reply, Crumble claims
that prison officials have ceased testing inmates at FCI McKean and that continuing to
incarcerate him while the virus runs unchecked is a potentially deadly decision. (R. 60 at 7.)
He provides no specific evidence in support of this claim but rather cites articles generally
discussing the risks in prison. (R. 60 at 7.)

                                                9
presents evidence that Crumble declined the COVID-19 vaccine offered by prison officials.4

(R. 57-4.) As courts have noted, a prisoner “cannot be heard to complain about the dangers

of COVID-19 in prison and then fail to take the available measures to mitigate the risk, such as

being vaccinated.” United States v. Tello, No. 4:18-CR-7, 2021 U.S. Dist. LEXIS 94603, at *22

(E.D. Tex. May 18, 2021); see also United States v. Toney, No. 2:15-CR-72, 2021 U.S. Dist.

LEXIS 94143, at *4 (N.D. Ind. May 18, 2021) (“I agree with the overwhelming majority of cases

that refusal to be vaccinated weighs heavily against compassionate release.”); United States

v. Garcia, No. 14-CR-20035, 2021 U.S. Dist. LEXIS 73741, at *8 (C.D. Ill. Apr. 16, 2021)

(“Courts across the country appear to have consistently ruled that an inmate’s refusal of a

COVID-19 vaccine weighs against a finding of extraordinary and compelling circumstance to

justify relief.”); United States v. Greenlaw, No. 1:18-cr-00098-JAW-06, 2021 U.S. Dist. LEXIS

66670, at *16-18 (D. Me. Apr. 6, 2021) (noting that most courts have held vaccine refusal

against defendants moving for compassionate release, and collecting cases); United States v.

Baeza-Vargas, No. CR-10-00448-010, 2021 U.S. Dist. LEXIS 66089, at *6 (D. Ariz. Apr. 5,

2021) (“Judges of this Court, as well as others around the country, have ruled with consistency

that an inmate’s denial of a COVID-19 vaccination weighs against a finding of extraordinary and

compelling circumstances.”); United States v. Lohmeier, No. 12 CR 1005, 2021 U.S. Dist.

LEXIS 20562, at *7 (N.D. Ill. Feb. 3, 2021) (“[The defendant] cannot reasonably expect that

prolonging his risk by declining vaccination will be rewarded with a sentence reduction.”).

       Declining the vaccine need not automatically disqualify a prisoner from compassionate



       4
         The BOP indicates that 20 staff members and 508 inmates at FCI McKean have been
fully inoculated. https://www.bop.gov/coronavirus/ (last visited May 21, 2021). There are 845
inmates at the FCI. https://www.bop.gov/locations/institutions/mck/ (last visited May 21, 2021).

                                              10
release—the court should consider any reasons provided for the declination—but in this case

Crumble says only that “his decision to decline the offered ‘trial-vaccines’ against COVID-19

does not make a sufficient difference in the fight against this dangerous and deadly disease

in the prison setting.” (R. 60 at 2.) The CDC indicates that the “COVID-19 vaccines currently

available in the United States have been shown to be safe and effective at preventing

COVID-19,”5 and Crumble presents no evidence that the vaccines do not work in the prison

setting.

       Even if Crumble could explain away his declination of the vaccine, he fails to

demonstrate that he is particularly vulnerable to the virus. Indeed, in his motion he concedes

that he is young (now age 25) and healthy. See, e.g., United States v. Rivera, No. 2:17-CR-43,

2021 U.S. Dist. LEXIS 27971, at *10 (N.D. Ind. Feb. 16, 2021) (denying compassionate release

where the defendant was young and healthy).            In reply, he references the conditions

documented in the medical records provided by the government with its response, but none of

those conditions (cannabis use disorder, myopia, unspecified hemorrhoids, left knee and ankle

pain, epididymitis, skin rash) have been identified by the CDC as elevating the risk of severe

illness from COVID-19.6 (R. 60 at 5, 14; see R. 59 at 3, 14, 23.)

       Crumble does not, in his original motion, describe his rehabilitative efforts. In reply, he

indicates that he “has spent the last five years completing a substantial amount of BOP

educational programs, and improving himself.” (R. 60 at 9.) He attaches an inmate education



       5
       https://www.cdc.gov/coronavirus/2019-ncov/vaccines/vaccine-benefits.html (last visited
May 21, 2021).
       6
      See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
medical-conditions.html (last visited May 21, 2021).

                                               11
data transcript and individualized needs plan–program review (R. 60 at 17-19), but he fails to

explain how the programming reflected on these documents supports his request for early

release. Further, while Crumble has maintained a clean disciplinary record for the past six

months (R. 60 at 9), he received conduct reports for fighting and possession of a tattoo gun in

2020; possession of alcohol twice in 2019; and failure to obey an order, smoking marijuana,

and possession of drugs/alcohol in 2018. (R. 57 at 2-3; R. 57-1 at 1-3.)

       Finally, while it is appropriate for the court to consider that prison life has been harsher

during the pandemic (R. 53 at 1; R. 60 at 6), Crumble fails to explain how his experience has

been altered. See United States v. Davis, No. 15-CR-136, 2021 U.S. Dist. LEXIS 76537, at *24

(E.D. Wis. Apr. 21, 2021) (rejecting a similar argument). Instead, he relies on generalities

about prison life, which provide no basis for reducing his sentence. Id. at *24-25.

       Considering his arguments collectively, Crumble fails to demonstrate extraordinary and

compelling reasons for release. He is young and healthy, confined at a facility with no active

inmate cases, and declined the vaccination that would provide significant protection against the

virus. While I commend Crumble for his rehabilitative efforts, he fails to show that those efforts

are extraordinary and support his request for release.

       3.     Section 3553(a) Factors

       Even if Crumble could demonstrate extraordinary and compelling reasons, I would deny

his motion under § 3553(a). As indicated above, Crumble and his co-actor menaced tellers

with firearms, threatening to shoot them while demanding cash. Crumble increased the danger

by leaping over the counter and pointing his shotgun at a teller’s head. Reducing his sentence

would unduly depreciate the seriousness of the offense. While Crumble’s prior record is

limited, he committed the instant offense while on probation. Releasing him from prison early

                                                12
to supervised release would fail to provide sufficient deterrence and public protection.

       Crumble says nothing about the § 3553(a) factors in his original motion. In reply, he

contends that given the amount of time he has served reducing the sentence to time served

would be sufficient to accomplish the purposes of sentencing (R. 60 at 8) and would create no

unwarranted disparity (R. 60 at 10-11.) I disagree; Crumble has about three years remaining

on his prison term, and granting such a significant reduction would undermine the goals of the

original sentence.

       Crumble concedes that his crime was serious but indicates that, examined through the

lens of his personal history, sadly unsurprising. He contends that he was “reared in abject

poverty, largely without parental supervision. His age and natural leadership ability led him to

raise both himself and his siblings through childhood – experiencing unaddressed household

traumas along the way.” (R. 60 at 10.) Crumble does not elaborate on these difficulties, nor

does he explain how they mitigate the seriousness of his offense.

       In any event, the PSR paints a different picture, that of a young man with significant

family support whose troubles with the law began after he disassociated himself from his family.

(See R. 51 at 6, Crumble’s lawyer so arguing at sentencing.) The PSR indicates that Crumble’s

parents were married but divorced when he was young. (PSR ¶ 46.) His mother was his

primary care-giver and ensured all of his basic needs were met. His mother always worked and

provided for the family.7 Crumble described his mother as strict but denied any punishment he


       7
         Crumble told the PSR writer that, even after his parents divorced, his father made an
effort to be in his life and provided financial support. Although his father was incarcerated for
a period of time, Crumble did not believe this impacted their relationship. (PSR ¶ 48.) The
PSR reported that Crumble had one full sibling, then age 22 (a year older than Crumble), a
student at UW-Whitewater. Crumble “said his brother always looked after him and ensured he
was taken care of.” (PSR ¶ 53.)

                                               13
received was ever excessive. As he grew older, conflicts with his mother increased and he

eventually moved out of her home. (PSR ¶ 47.) Crumble’s mother acknowledged her children

often believed she was controlling; however, she felt this was necessary to keep them out of

trouble. According to her, Crumble’s legal troubles began after he became an adult. (PSR ¶

52.) Crumble graduated from high school and enrolled at the Milwaukee Institute of Art and

Design (PSR ¶ 70), but when he turned 20 years old he began to spend less time at home and

eventually dropped out of college (PSR ¶ 52).

       The PSR also contradicts Crumble’s claims of trauma. Crumble described his childhood

as “normal.” (PSR ¶ 50.) He attended school daily and enjoyed playing sports and drawing.

In addition, his family spent time attending church and going to the movies. When asked about

any significant life events, Crumble recalled when he was 13 years old one of his paintings was

displayed in a local art gallery. Outside of that incident, he did not recall any other meaningful

events from his youth. (PSR ¶ 50.)

       Turning to the other purposes of sentencing, Crumble cites a report indicating that

increasing the severity of punishment does little to deter crime. (R. 60 at 9.) However, he does

not address the need for specific deterrence based on the circumstances of his case, e.g., his

status on probation at the time he committed the instant offense. Crumble argues that

continuing to incarcerate him will do little to protect the public, given his remarkable record of

rehabilitation. (R. 60 at 9.) As indicated above, however, he fails to demonstrate that his

efforts have been extraordinary. Crumble acknowledges his past disciplinary record but notes

that prisoners with far worse records have been granted release. (R. 60 at 9, n.5.) While

Crumble’s infractions are not disqualifying, the discipline does weigh against his motion.

       In sum, the § 3553(a) factors, including the aggravated nature of the offense and the

                                               14
need to protect the public and deter, require that Crumble’s motion be denied.

       4.     Counsel

       In his motion, Crumble requests a court-appointed attorney. (R. 53 at 1.) There is no

right to counsel in a § 3582(c) proceeding, although the court may appoint counsel in the

exercise of discretion.8 United States v. Johnson, 580 F.3d 567, 569 (7th Cir. 2009); United

States v. Tidwell, 178 F.3d 946, 949 (7th Cir. 1999). I decline to appoint counsel here.

Crumble’s papers indicate that he understands the applicable law, and he has been able to

adequately present his claims, with citations to pertinent authority. The government has

supplied Crumble’s prison medical records, and he makes no claim that he lacks access to

other pertinent evidence or information. I have fully considered all of his arguments, including

those first developed in reply.

                                      III. CONCLUSION

       THEREFORE, IT IS ORDERED that Crumble’s motion to reduce or modify sentence (R.

53) is denied.

       IT IS FURTHER ORDERED that the government’s motion to seal Crumble’s medical

records (R. 58) is granted.

       Dated at Milwaukee, Wisconsin, this 24th day of May, 2021.
                                          /s/ Lynn Adelman
                                          LYNN ADELMAN
                                          District Judge




       8
      As indicated, I referred the matter to FDS pursuant to the court’s standing order, but
FDS declined to supplement the pro se motion.

                                              15
